
	
		VI
		110th CONGRESS
		1st Session
		S. 313
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 17, 2007
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Ibrahim
		  Parlak.
	
	
		1.Permanent resident status for Ibrahim
			 Parlak
			(a)In generalNotwithstanding subsections (a) and (b) of
			 section 201 of the Immigration and Nationality
			 Act (8 U.S.C. 1151), Ibrahim Parlak shall be eligible for issuance
			 of an immigrant visa or for adjustment of status to that of an alien lawfully
			 admitted for permanent residence upon filing an application for issuance of an
			 immigrant visa under section 204 of that Act or for adjustment of status to
			 lawful permanent resident.
			(b)Adjustment of statusIf Ibrahim Parlak enters the United States
			 before the filing deadline specified in subsection (c), Ibrahim Parlak shall be
			 considered to have entered and remained lawfully in the United States and shall
			 be eligible for adjustment of status under
			 section
			 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of
			 this Act.
			(c)Deadline for application and payment of
			 feesSubsections (a) and (b)
			 shall apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of immigrant visa
			 numbersUpon the granting of
			 an immigrant visa or lawful permanent resident status to Ibrahim Parlak, the
			 Secretary of State shall instruct the proper officer to reduce by 1, during the
			 current or next following fiscal year, the total number of immigrant visas that
			 are made available to natives of the country of the alien’s birth under
			 section
			 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total
			 number of immigrant visas that are made available to natives of the country of
			 the alien’s birth under section 202(e) of that Act (8 U.S.C. 1152(e)).
			
